DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,915,843 to Mishima, and in view of USPN 6,016,042 to Miura. 
	As to claim 1, Mishima teaches a soft-start circuit (col. 6: lines 65 – col. 7: lines 2) which is applied to a motor controller(fig. 1: “30”), wherein the motor controller (fig. 1: “30”) comprises a switch circuit (fig. 1: “36”) and a pre-driver(fig. 1: “34”) for supplying a driving current to a motor coil(fig. 1: “110”), the motor coil has a first terminal and a second terminal, and the soft-start circuit comprises: a controller, coupled to a control signal for generating a pulse width modulation signal to the pre-driver, wherein the pulse width modulation signal has a duty ratio and the soft-start circuit changes the duty ratio based on a plurality of current limit values(col. 3: lines 36-40, col. 6: lines 47-65 & col. 9: lines 14-24 wherein apparatus and method are taught for PWM duty ratio control for a motor control system).
Mishima does not teach a current detecting unit coupled to the switch circuit for detecting the driving current.
Miura teaches a current detecting unit coupled to the switch circuit for detecting the driving current(fig. 7: “16 – current detecting device”, col. 11: lines 43-50).
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Miura into Mishima since Mishima suggests a motor control system and Miura suggests the beneficial use of a current detecting unit in a motor control switch circuit in the analogous art of motor control technology. 
The motivation for this comes from the fact that Miura teaches a current detecting unit in a motor control switch circuit which can be used to improve the motor control system disclosed by Mishima.
As to claim 3, Mishima in view of Miura teaches the soft-start circuit of claim 1, wherein the current detecting unit(Miura fig. 1: “16”) is coupled to the first terminal and the second terminal(fig. 1 wherein the current detecting unit “16” ” is coupled to the first terminal and the second terminal of “17”).  
 	As to claim 15, Mishima in view of Miura teaches the soft-start circuit of claim 1, wherein the soft-start circuit is applied to a single-phase or polyphase configuration(fig. 1:”13” is a motor with a single-phase configuration).  




Allowable Subject Matter
5. 	Claims 2, 4-14, 16-17 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,825,562 to Suzuki discloses a PWM duty ratio control apparatus for a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846